DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a surgical system/improvement for undertaking cranial surgery, classified in A61B34/20.
II. Claims 18-20, drawn to a computer product for tracking brain shift, classified in A61B34/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related brain surgery. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation in that Invention II requires mapping plan trajectories and determining initial and secondary deformations.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The requirement of mapping trajectories and determining initial and secondary deformations (among other differences) requires a distinct search strategy.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Vamsi Kakarla on 3/31/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 12, it is unclear if applicant is attempting to claim a Markush group, which using language including “the group consisting of”.
In claims 8 and 17, “the processor” lacks antecedence.
In claim 9, line 2, it appears ‘a’ should be ‘the’ as the term is previously introduced. Similarly, in line 3, it appears ‘the’ should be inserted before ‘determination’. In line 4, it appears ‘a’ should be ‘the’. In line 5, it appears ‘the’ should be inserted before ‘control’.
In claim 10, “the improvement” lacks antecedence.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-8 be found allowable, claims 10-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In particular, the elements in the body of the claim are substantially identical and the preamble of claim 10 referring to an “improvement” does not change what is set forth as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urquhart et al (US Pub 2005/0049486 -cited by applicant).
Re claims 1, 10: Urquhart discloses a surgical system for undertaking cranial surgery on an anatomical feature of a patient’s brain comprising:
one or more imaging machines [0049; see the CT or MRI imagers];
a processing device and associated memory therefor, which device runs under the control of an application program resident in said memory and which device has a device input connected to machine outputs of said machines [0044, 0081; see the computer workstation 34 that is known to include a memory and see the programmable features];
a display having a display input connected to a processing device output of said processing device [0044; see display 36];
an atlas comprised of anatomical structural data of said brain, said atlas being stored in said memory [0049, 0056; see the atlas map or the pre- or intra-operative image];
a tracking camera having a camera output connected to said device input [0067; see the optical tracker which is a tracking camera]; and
an ultrasound machine having an ultrasound output connected to said display input [0049; see the ultrasound imager that generates ultrasound images for the display];
whereby a comparison of said ultrasound output of said ultrasound machine juxtaposed on said display with said atlas displayed thereon provides for determination of deformation of said brain during said surgery as a measure of brain shift which can be applied to control targeting accurately structures of said brain during said surgery [0049, 0056; see the atlas map superimposed on the pre-acquired ultrasound images].
Re claims 2-5, 11-14: The one or more of said imaging machines are three dimensional MRI or CT imaging machines that output MRI or CT images [0049; see the 3D imaging with MRI or CT to provide the MRI or CT images].
Re claims 6-8, 15-17: The ultrasound machine is a 2D that processes data into a 3D image or 3D machine [0049; see the 2D ultrasound imaging or the 3D imaging, which is known to generate a 3D image by piecing together various 2D images].
Re claim 9: The system comprising a robot [0075, 0079; see the robotic mechanism and robotically-controlled mechanisms], whereby a comparison of said ultrasound output of said ultrasound machine juxtaposed on said display with said atlas displayed thereon provides for determination of deformation of said brain during said surgery as a measure of brain shift which can be applied by said robot to control targeting accurately structures of said brain during said surgery [0049, 0056; see the atlas map superimposed on the pre-acquired ultrasound images, wherein the robotic mechanism uses this to align the frame with the desired target].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793